DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's duplicate claim set filed 8/22/2022, has been entered. Claims 126, 131-133 and 192-196 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of a method using a microfluidic device with first and second types of cells in said device, wherein there is an active step of introducing a third type of cell into said device that transmigrates across a membrane in said device, and the species of step (C) of introducing an agent, the species of step (D) of measuring drug response, the species of agent being a drug or drug candidate, and the species of response being a change in gene transcription over the phone on 12/11/2015 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 126, 131-133 and 192-196 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birkness et al (1999, Infection and Immunity 67(2): 653–658; of record in IDS filed 12/18/2015) in view of Nalayanda et al (2007, Experimental Lung Research, 33(6): 321-335), Allport et al (2002, Journal of Leukocyte Biology, 71, 821-829), Hill et al (2000, Thorax, 55:970–977), and Mul et al (2000, Journal of Leukocyte Biology, 68: 529-537) and as evidenced by Zen et al (2003, Current Opinion in Cell Biology, 15:557–564).
Birkness teaches a device and method of a tissue culture bilayer system that mimics some aspects of early alveolar infection (see abstract). Regarding claims 126, 193 and 196, Birkness teaches the system comprises a microporous membrane that allows passage of cells, wherein the membrane has a top and bottom side, wherein each side is coated with cells, and wherein there is a compartment on either side of the membrane that are connected to fluid source (see col. 1 on page 654 and Figure 1).  Regarding claims 126, 193 and 196, Birkness teaches that epithelial cells are on the top surface of the membrane and that endothelial cells are on the bottom surface of the membrane (see col. 1 on page 654 and Figure 1). Regarding claims 126, 131, 193 and 196, Birkness states that with the addition of cells of the immune cells, one also can observe the effect of the cells on the growth and movement of the invading microbe during the course of infection (see col. 2 on page 655). Birkness notes that this bilayer model offers several directions for further study of mycobacterial pathogenesis including those using added drugs (see col. 2 on page 657). Birkness teaches that epithelial cells are contacted with bacteria (see col. 1 on page 654 and Figures 1 & 2).  Regarding claims 126, 193 and 196, Birkness teaches peripheral blood mononuclear cells were added to the lower chamber, microscopic examination indicated a migration of the mononuclear cells through the bilayer to the apical surface, where they were seen associated with the mycobacteria on the epithelial cells (see col. 2 on page 655).  Regarding claims 133 and 195, Birkness teaches that epithelial cells are alveolar epithelial cells (see col. 2 on page 655 and A549 cells in col. 1 on page 654). Birkness concludes that the two-layer system allows the cell-to-cell communication that influences cell morphology, cell differentiation, cell orientation and polarization, and cytokine production, and makes possible the examination of microbial attachment, internalization, and intracellular multiplication. 
Birkness does not teach the membrane is between microchannels connected to ports, or an active step of flowing fluid from a flow source comprising the third cells over the first and second living cells (claims 126, 193 and 196). Brinkness does not teach that the immune cells are neutrophils (claims 132 and 194) that both transmigrate across the membrane (claims 132, 194 and 196) and adhere to the first and second cells (claims 131, 193 and 196). Birkness does not teach treating the cells with a pro-inflammatory mediator that is TNF-alpha (claims 126, 192-193 and 196).
Regarding claims 126, 193 and 196, Nalayanda teaches in vitro models of the alveolo-pulmonary barrier consist of microvascular endothelial cells and alveolar epithelial cells cultured on opposing sides of synthetic porous membranes, but that simple models do not reflect the physiological microenvironment of pulmonary cells, wherein cells are exposed to a complex milieu of mechanical and soluble stimuli (see abstract). Nalayanda teaches using alveolar epithelial and endothelial cells within varying microfluidic environments (Nalayanda provides fluid flow rates in the abstract), to induce sheer stress on the cells through media pressure (see abstract). Regarding claims 126, 193 and 196, Nalayanda teaches studies of the alveolo-pulmonary barrier can be modeled using microfluidic culture chip capable of parallel assessment of multiple flow conditions (see page 323).
Regarding claims 126, 193 and 196, Allport teaches parallel plate-flow chamber used for leukocyte adhesion assays are known and used by those skilled in the art (see page 822). Regarding claims 126, 193 and 196, Allport teaches these parallel plate-flow chambers can be used with cells cultured on a porous membrane wherein leukocytes are flowed through chamber in the perfusion media over the cells (see page 822); since Allport teach fluid flowing over the chamber, there is a source of fluid connected to the chamber and this connection reads on a port, and the exit port of the fluid flow reads on a second port. Regarding claims 126, 132, 193-194 and 196, Allport provides examples wherein the cells on the membrane in the channel wherein the fluid is flowing are endothelial cells and wherein the cell in the fluid flow are neutrophils (see abstract and page 822). Regarding claims 131, 132, 194 and 196, Allport provides examples wherein some of the neutrophils traverse the membrane and some of the neutrophils bind to the endothelial cells (see abstract, page 822, and Table 1). 
Regarding claims 126, 192-193 and 196, Hill teaches that as part of inflammatory responses, factors such as IL-8 are secreted from lung epithelial cells, and Hill teaches IL-8 is a major neutrophil chemoattractant (see pages 970-971). Regarding claims 126, 192-193 and 196, Hill teaches tumor necrosis factor-alpha (TNF-alpha) can stimulate the expression of IL-8 in lung epithelial cells (see page 971).
Mul teaches lung tissue models comprising monolayers of epithelial cells and endothelial cells on either side of a porous membrane (see abstract). Regarding claims 126, 193 and 196, Mul teach using this system to study lung inflammation by adding a third cell type, immune cells that are neutrophils, and that the added neutrophils in the fluid first adhere to the endothelial layer, then in response to addition of chemoattractants including IL-8, they migrate through the endothelial layer to the apical surface of epithelial layer (see pages 529-531). Zen is cited solely as evidence that when immune cells transmigrate through epithelial layers that they adhere to the apical surface of the cells (see entire publication).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Allport’s parallel plate-flow chamber system to control the environment of Birkness’ cells on a membrane and to allow for other cells to be flowed into the system because Nalayanda teaches that mechanical stimuli allows the system to reflect the physiological micro environment and Allport’s parallel plate-flow chamber system allows for control of fluid flow containing cells over cells on a membrane. The skilled artisan would have been motivated to use Allport’s parallel plate-flow chamber system to control the fluid environment of Birkness’ cells on a membrane because Nalayanda’s teaches varying microfluidic environments on the cells together with mechanical stimuli allows the system to better model the alveolo-pulmonary barrier and Birkness teaches that it is useful to add immune cells to the system for different assays. 
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Birkness’ epithelial cells with TNF-alpha to stimulate migration of neutrophils through the endothelial and to the apical surface of the epithelial layer because Hill establishes that TNF-alpha can stimulate the expression of IL-8 in lung epithelial cells, and that IL-8 is a major neutrophil chemoattractant. Furthermore, Mul also teaches that factors can be added to stimulate movement of immune cells across monolayers of epithelial cells and endothelial cells on either side of a porous membrane. The skilled artisan would have been motivated to treat Birkness’ epithelial cells with TNF-alpha to stimulate migration of neutrophils through the endothelial and to the apical surface of the epithelial layer because the treatment could help both the transmigration of the immune cells and help to modulate the immune response and Mul establishes that this is useful for studying problems associated with lung inflammation. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant again highlights that the previously cited Smart reference does not teach the claimed direction of cellular migration. However, as this reference is no longer relied upon, and because the currently cited references teach the claimed direction of cellular migration, this argument is not persuasive. 
Applicant highlights that Hill discusses in vivo roles of factors and does not provide an in vitro model system. Applicant concludes that there is no evidence that the factors discussed in Hill would function on cells the same way in vitro. As stated in the above rejection, Hill teaches that as part of inflammatory responses, factors such as IL-8 are secreted from lung epithelial cells, and Hill teaches IL-8 is a major neutrophil chemoattractant, and that TNF-alpha can stimulate the expression of IL-8 in lung epithelial cells. Hill is specifically teaching specific factors that are known to be released from specific cells and that these factors have known effects on specific cells. In other words, Hill’s teachings relate directly to cellular level actions and there is nothing on the record to suggest that these known cellular events would not occur when cells are in vitro. Therefore in the absence of any evidence as to why Hill’s teachings of known cellular events would not apply to cells in vitro, this argument is not persuasive. 
Applicant highlights that there is no fluid flow in Mul’s model system. Applicant provides their opinion that a skilled artisan would expect fluid flow would wash away neutrophils and prevent their transmigration. It is noted that the applicant does not provide any evidence to support this opinion. It is also noted that the claimed fluid flow is broad to include any rate of flow, including very slow rates of flow. Importantly, the Allport provides examples in a system comprising fluid flow wherein neutrophils are flowed through the system and that said neutrophils traverse the membrane and some of the neutrophils bind to the endothelial cells. Therefore this argument is not persuasive.  
Applicant alleges that Mul only teaches that the neutrophils migrate through to the apical surface and not that any are retained. As an initial mater, it is noted that the claims are broad to include any length of time of said cells being retained. Importantly, as stated in the rejection, while Mul teaches the immune cells migrate through the endothelial layer to the apical surface of epithelial layer, the Zen reference is cited solely as evidence that when immune cells transmigrate through epithelial layers that they adhere to the apical surface of the cells. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653